Title: From James Madison to James Monroe, 25 July 1807
From: Madison, James
To: Monroe, James



Dear Sir 
Washington July 25. 1807

Since the communications by the Revenge which sailed on monday last, nothing very material has occurred.  The British squadron, on receiving the Proclamation, fell down to the capes, near which (in Lynhaven Bay) several of the same or substituted ships remain.  It is not known whether any orders have been recd. from the Admiral relative to their conduct under the Proclamation.  They continue to defy it not only by remaining within our waters, but by chasing merchant vessels arriving & departing.  They make efforts also to get in small parties on shore for the purpose, as supposed, of obtaining water & provisions.  In a late instance two officers & 3 men, said to be from the Leopard, were surprized & taken.  It became a question whether they were to be considered as Prisoners of war.  The Ex. Council of Virginia were for so viewing them, and for retaining them.  The Govr. was not of the same sentiment.  The President has decided that it is expedient under all considerations not to enforce the principle, that a war de facto exists, in this first instance; but leaves himself free to proceed according to expediency, if like instances occur.  To release indiscriminately will be to invite landing parties, and insults to the public Authority.
The public mind is settling itself every where into a determined stand at the present crisis.  The Proclamation is rallied to by all parties.  Reparation or war is proclaimed at every meeting, or rather by every mouth, which is not British; and the reparation must be such as ought to satisfy the just feelings of a nation which values its honor, and knows its importance.  I anxiously hope that the British Govt. will not mislead itself into a belief that it can evade our demand, or attempt to abridge or disguise the satisfaction rendered, by the mode & circumstances of rendering it.  If for example a Minister specially sent to disavow & repair the insult, should supersede the ordinary Minister & remain here, it would be regarded as a species of subterfuge.  His immediate return will be necessary to shew to the world that his Mission was for the purposes avowed.
I have been unwell for several days & am much fatigued by the business I have been lately obliged to go thro’, and by the heat of the weather.  I must therefore, however abruptly, add only that I remain Dr. Sir Your sincere friend & Servt

James Madison

